                       No. 6:19-cv-00372

              Luminant Mining Company LLC,
                        Plaintiff,
                           v.
                 Kenneth E. Parker et al.,
                       Defendants.

                 Before B ARKER , District Judge

                           ORDER

    On July 26, 2019, plaintiff Luminant Mining Company
LLC filed this property dispute in the Fourth Judicial District
Court of Rusk County, Texas. Doc. 2. On August 15, 2019, De-
fendants Kenneth E. Parker and Dawud Allantu Bey removed
this action to federal court. Doc. 1. Pursuant to 28 U.S.C. § 636,
the case was referred to United States Magistrate Judge John
D. Love. Plaintiff filed a motion for leave to amend the com-
plaint by adding a new defendant, Amexemnu City State
(Amexemnu), and to remand the case to state court under 28
U.S.C. § 1447(e) on the ground that adding Amexemnu elimi-
nates complete diversity because Amexemnu is a citizen of
Texas for diversity purposes. Doc. 7.
     On September 26, 2019, Judge Love issued a report and
recommendation finding that: (1) adding Amexemnu as a de-
fendant is proper, and (2) adding Amexemnu would not elim-
inate complete diversity. Doc. 25. Accordingly, Judge Love
recommended that the court grant plaintiff’s request for leave
to amend and deny plaintiff’s motion for remand. Id. A copy
of this report and recommendation was served on the parties
via the court’s CM/ECF electronic filing system. See Doc. 25.
No party has objected.
    The court finds “clear error on the face of the record.”
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996) (en banc) (quoting Fed. R. Civ. P. 72(b) advisory
committee’s note (1983)), superseded by statute on other grounds,
28 U.S.C. § 636(b)(1) (extending time to object from 10 to 14
days)). Accordingly, the report and recommendation (Doc.
25) is adopted. Fed. R. Civ. P. 72(b)(3). Plaintiff’s motion (Doc.
7) is granted in part and denied in part. Plaintiff’s request for
leave to amend the complaint is granted, and the amended
complaint (Doc. 8) is now the live pleading in this case. De-
fendants are ordered to respond to the amended complaint
pursuant to the Federal Rules of Civil Procedure. Plaintiff’s
request for remand is denied.


                  So ordered by the court on October 22, 2019.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                              -2-
